     0:20-cv-04193-RMG          Date Filed 05/25/21      Entry Number 35        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Brian Keith Nesbitt,                )                       Case No. 0:20-cv-4193-RMG
                                    )
                                    )
                   Plaintiff,       )                           ORDER AND OPINION
                                    )
       v.                           )
                                    )
Lt. Oxhelm Cumpagna, et al,         )
                                    )
                                    )
                   Defendants.      )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 32) recommending that this Court dismiss Plaintiff’s case without

prejudice and without issuance of process and deny Plaintiff’s motion for a temporary restraining

order. For the reasons set forth below, the Court adopts the R&R as the order of the Court,

dismisses Plaintiff’s case without prejudice and without issuance of process, and denies

Plaintiff’s motion for a temporary restraining order.

   I. Background

       Plaintiff, a state pretrial detainee proceeding pro se and in forma pauperis, brings this

action pursuant to 42 U.S.C. § 1983.

       On December 3, 2020, Plaintiff filed his original complaint, (Dkt. No. 1), and a motion

for temporary restraining order, (Dkt. No. 4). On February 3, 2021, the Court issued an order

directing Plaintiff to file separate complaints for the six incidents identified by the Court in

Plaintiff’s original complaint. Plaintiff was instructed that each complaint should include only

the allegations related to one incident and the corresponding defendants. See (Dkt. No. 10 at 4)

(noting “the allegations in the Complaint do not show that the six separate incidents identified by



                                                -1-
     0:20-cv-04193-RMG           Date Filed 05/25/21     Entry Number 35        Page 2 of 4




the court arise out of the same transaction or occurrence, nor do the allegations show that there

will be questions of law or fact common to all defendants”). Plaintiff was given 21 days to

comply with the Court’s order.

       On April 12, 2021, Plaintiff filed two proposed amended complaints. (Dkt. Nos. 29, 30).

       On May 7, 2021, the Magistrate Judge issued an R&R recommending that the Court

dismiss Plaintiff’s proposed amended complaints without prejudice and without service of

process and deny Plaintiff’s motion for a temporary restraining order. (Dkt. No. 32). Plaintiff

filed objections to the R&R. (Dkt. No. 34).

   II. Legal Standards

           a. Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the

development of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v.

Kerner, 404 U.S. 519 (1972). The requirement of liberal construction does not mean that the

Court can ignore a clear failure in the pleadings to allege facts which set forth a viable federal

claim, nor can the Court assume the existence of a genuine issue of material fact where none

exists. See Weller v. Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           b. Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).




                                                -2-
      0:20-cv-04193-RMG          Date Filed 05/25/21      Entry Number 35        Page 3 of 4




Where the plaintiff fails to file any specific objections, “a district court need not conduct a de

novo review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). Because Plaintiff fled

objections to the R&R, the R&R is reviewed de novo.

   III.Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and correctly

concluded that Plaintiff’s original complaint and proposed amended complaints should be

dismissed without prejudice and that Plaintiff’s motion for a temporary restraining order should

be denied. First, the Magistrate Judge correctly found that Plaintiff failed to comply with the

Court’s prior order directing Plaintiff to file six separate complaints for the six unrelated

incidents raised in Plaintiff’s original complaint. Instead, as noted in the R&R, Plaintiff has filed

only two proposed amended complaints, in violation of the Court’s prior order. For this reason

alone, Plaintiff’s complaint is subject to dismissal. See Fed. R. Civ. P. 41(b). Second, the

Magistrate Judge correctly noted that both proposed amended complaints fail to comply with

Fed. R. Civ. P. 20 and 21 as they include unrelated claims and defendants that do not arise out of

the same transaction, occurrence, or series of transactions or occurrences. And last, as noted in

the R&R, neither proposed amended complaint complies with Fed. R. Civ. P. 8 as both proposed

amended complaints fail to state, with any degree of specificity, which claims are asserted

against each defendant or which allegations support each claim.

       Plaintiff filed objections to the R&R. (Dkt. No. 34).

       The Court overrules Plaintiff’s objections. Plaintiff’s “objections” are non-specific in

nature, merely summarizing, in a general fashion, Plaintiff’s original complaint. See (id. at 3).




                                                -3-
      0:20-cv-04193-RMG         Date Filed 05/25/21       Entry Number 35        Page 4 of 4




Pertinently, Plaintiff’s objections fail to take issue with any specific finding of the Magistrate

Judge. For example, Plaintiff nowhere disputes that he failed to follow this Court’s prior order

directing him to file separate complaints for each of the non-related incidents identified by the

Court in Plaintiff’s original complaint. In sum, as Plaintiff’s objections fail to address specific

portions of the R&R, the Court finds them general in nature and they are overruled. See Switzer

v. Town of Stanley, No. 5:11CV00021, 2012 WL 3315084, at *2 (W.D. Va. Aug. 10, 2012), aff'd

sub nom. Switzer v. Dean, 510 F. App'x 294 (4th Cir. 2013) (noting “[g]eneral objections that

merely reiterate arguments presented to the magistrate judge lack the specificity required under

Rule 72, and have the same effect as a failure to object, or as a waiver of such objection”).

   IV. Conclusion

       For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 32) as the order

of Court, DISMISSES WITHOUT PREJUDICE Plaintiff’s complaint, and DENIES

Plaintiff’s motion for a temporary restraining order (Dkt. No. 4).

   AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      United States District Judge
May 25, 2021
Charleston, South Carolina




                                                -4-
